Citation Nr: 0822474	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO. 06-27 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for 
service-connected herniated nucleus pulposus at L4-L5 and L5-
S1.

2. Entitlement to an initial evaluation in excess of 10 
percent for neurological deficits of the left lower 
extremity, including absent ankle jerk.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, P.A., 
Attorney At Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from July 1981 to March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The veteran testified at a Board hearing at the RO in 
August 2007. The veteran submitted additional evidence to the 
Board in August 2007 along with a signed waiver of RO review 
of this evidence. In multiple statements, the veteran appears 
to possibly be raising a claim for right leg disability as 
secondary to his service-connected back disability. This 
matter is hereby referred to the RO for appropriate action.


FINDINGS OF FACT

1. The veteran's herniated nucleus pulposus at L4-L5 and L5-
S1 is productive of limitation to range of flexion to 20 
degrees by pain with no evidence of ankylosis of the 
thoracolumbar spine or incapacitating episodes of at least 
six weeks.

2. The veteran's neurological deficits of the left lower 
extremity are manifested by, at most, absent ankle jerk.


CONCLUSIONS OF LAW

1. The criteria for entitlement to a disability rating of 40 
percent, but no higher, for herniated nucleus pulposus at L4-
L5 and L5-S1 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.14, 4.7, 4.71a, Diagnostic Codes 5292, 
5295 (2002), Diagnostic Codes 5235-5243 (2007) .

2. The criteria for entitlement to a disability rating in 
excess of 10 percent for neurological deficits of the left 
lower extremity, including absent ankle jerk, have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.14,  
4.124a, Diagnostic Code 8520 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. In addition, VA must advise a claimant to provide any 
additional evidence in his possession that pertains to the 
claim. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim. The final rule also removes the fourth sentence of 38 
C.F.R. § 3.159(b)(1), previously indicating that if VA does 
not receive the necessary information and evidence requested 
from the claimant within one year of the date of the notice, 
VA cannot pay or provide any benefits based on that 
application. The revised sentence reflects that the 
information and evidence that the claimant is informed that 
he or she is to provide must be provided within one year of 
the date of the notice. Finally, under 38 C.F.R. 
§ 3.159(b)(3), no duty to provide section 38 U.S.C.A. 
§ 5103(a) notice arises upon receipt of a Notice of 
Disagreement (NOD) or when, as a matter of law, entitlement 
to the benefit claimed cannot be established. VA may continue 
to have an obligation to provide adequate 38 U.S.C.A. 
§ 5103(a) notice despite receipt of an NOD if the claim was 
denied and compliant notice was not previously provided. See 
Mayfield v. Nicholson, 444 F.3d at 1333-34.

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, VA 
may proceed with adjudication of a claim if errors in the 
timing or content of the VCAA notice are not prejudicial to 
the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also 
Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

For an increased compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life. Vazques-Flores v. 
Peake, 22 Vet. App. 37 (2008). Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life. 

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability. Vazquez-Flores, 22 Vet. App. 37 
at 5-6 (2008).

With respect to the appeal of the initial disability rating 
for the left leg disability, in Dingess, the Court held that 
in cases in which service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess, 19 Vet. App. at 490-91; see also Goodwin v. Peake, 
No. 05-876 (U.S. Vet. App. May 19, 2008).

In a November 2003 letter, the RO provided timely notice to 
the veteran regarding what information and evidence is needed 
to substantiate increased rating claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claims. 

The veteran did not receive timely notice of the information 
and evidence necessary to assign an effective date in the 
event that entitlement to an increased rating was 
established. However, the Board finds that the veteran was 
not prejudiced by this notice error as the veteran's claims 
were readjudicated in an August 2006 statement of the case 
and October 2006 and April 2007 supplemental statements of 
the case after receiving appropriate notice regarding 
effective dates in a May 2006 letter.

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake. In 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and that once an error is identified as to any 
of the four notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication. To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 ( 2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law. Sanders, 487 F.3d 
at 889. Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial." Vazquez-Flores v. Peake, 22 Vet. App 
37 at 9 (2008). 

In this case, the Board finds that a reasonable person could 
be expected to understand from the notice what was needed in 
spite of the notice error as the veteran was clearly notified 
of the rating criteria for spinal disabilities in the August 
2006 statement of the case. Additionally, the Board finds 
that the essential fairness of the adjudication process was 
not affected by this error as the October 2006 and April 2007 
supplemental statements of the case readjudicated the 
increased rating claim after the August 2006 statement of the 
case. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims. The 
record includes service records, private medical records, VA 
treatment records, and appropriate VA medical examinations. 
As such, the Board finds that the record as it stands 
includes sufficient competent evidence to decide these 
claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating. Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7. In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition. 
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991). 

When the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his disability is to be considered during the 
entire period from the initial assignment of the rating to 
the present time. See Fenderson v. West, 12 Vet. App. 119 
(1999). However, where an increase in the level of a service-
connected disability is at issue, the primary concern is the 
present level of disability. Francisco v. Brown, 7 Vet. App. 
55 (1994). A claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 21 
Vet. App. 505 (2007). The following analysis is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.   

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements. DeLuca v. 
Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination. 
Nevertheless, when a diagnostic code is not predicated on 
lost range of motion, sections 4.40 and 4.45 do not apply. 
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996) (holding that 
Diagnostic Code 5257 in not predicated on loss of range of 
motion and thus 38 C.F.R  §§ 4.40, 4.45 do not apply). Also, 
a finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant. Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Spinal Disability

The veteran's service connected spinal disability has been 
rated by the RO under the provisions of Diagnostic Codes 5293 
and 5237.

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated regulations for the evaluation of 
disabilities of the spine, effective September 26, 2003. See 
68 Fed. Reg. 51,454 (Aug. 27, 2003), codified, in pertinent 
part, at 38 C.F.R. 4.71a, Diagnostic Codes 5237, 5242, 5243, 
effective September 26, 2003. The amendments renumber the 
diagnostic codes and create a general rating formula for 
rating diseases and injuries of the spine, based largely on 
limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded. 38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000. Therefore, as the amendments discussed 
above have a specified effective date without provision for 
retroactive application, the amendments may not be applied 
prior to its effective date. As of the effective date, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

Under the previous version of the rating criteria-

Under Code 5292, limitation of motion of the lumbar spine is 
assigned a 20 percent rating for moderate limitation of 
motion, and a maximum schedular rating of 40 percent for 
severe limitation of motion.  

Under Code 5293, pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of the diseased disc and little intermittent 
relief is evaluated as 60 percent disabling.  Severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief is evaluated as 40 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks is evaluated as 20 percent disabling.  Mild 
intervertebral disc syndrome merits a 10 percent evaluation, 
and when this disorder is postoperative and cured, a zero 
percent evaluation is warranted.  

Under Code 5295, if there is lumbosacral strain with muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position, a 20 percent 
evaluation is in order. A maximum schedular rating of 40 
percent is awarded when lumbosacral strain is severe, with 
listing of the whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Under the amended version of the rating criteria-

Lumbosacral or cervical strain is Code 5237. Degenerative 
arthritis of the spine is Code 5242. Intervertebral disc 
syndrome is Code 5243.  

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. It applies to 
Codes 5235 to 5243 unless the disability rated under Code 
5243 is evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned, in pertinent part, as 
follows:

20 percent-forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis or abnormal 
kyphyosis;

40 percent-forward flexion of the thoracolumbar spine 30 
degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.

50 percent - unfavorable ankylosis of the entire 
thoracolumbar spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees. The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the 
thoracolumbar spine is 240 degrees. The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion. 

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined. See 38 
C.F.R. § 4.25 (combined ratings table). 

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months. A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months. With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order. With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent evaluation is in order. Note (1) 
provides that an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

The relevant evidence of record includes a December 2003 VA 
examination report which shows that the veteran complained of 
radiating pain in his low back. He denied wearing a brace and 
said he could walk about one mile. On physical examination, 
the veteran had flexion to 82 degrees and extension to 15. 
Left and right flexion were to 22 and 23 degrees 
respectively. Left and right lateral rotation were to 40 and 
42 degrees respectively. The examiner noted that pain on 
motion began at 40 degrees with flexion and was apparently 
throughout extension. Neurologically, he had full strength 
and sensation in both lower extremities, with absent ankle 
jerk on the left. The examiner noted neurological deficits 
and nerve irritation of the left lower extremity. The 
examiner noted that with flare-ups, the veteran's range of 
motion "could be" further limited by pain.

A June 2006 VA examination report shows that the veteran 
complained of pain on walking and standing for any length of 
time. The veteran reported using a cane sometimes to help 
ambulate. He reported bed rest in September for 1.5 months. 
On physical examination, the veteran's lower extremities were 
within normal limits with the exception of slightly decreased 
sensation on the right as compared to the left. The examiner 
noted that the veteran had symmetrical bilateral ankle jerk 
reflexes. On physical examination, the veteran had forward 
flexion to 45 degrees and extension to 5 degrees with 
bilateral lateral rotation and flexion to 20 degrees each. 
With repetitive use, the flexion was decreased to 20 degrees 
and the bilateral lateral rotation and flexion were decreased 
to 10 degrees each. The veteran was noted to walk with a 
stooped gait and he appeared to have pain on motion. 

Private and VA treatment records shows numerous complaints of 
back pain.

After resolving the benefit of the doubt in favor of the 
veteran under the provisions of 38 U.S.C.A. § 5107(b), the 
Board finds that the veteran's service-connected spinal 
disability more closely approximates the criteria for a 40 
percent disability rating for the entire appeal period. The 
Board is particularly persuaded by the fact that the 
veteran's flexion was limited by pain to only 20 degrees at 
the June 2006 VA examination and his range of motion at the 
December 2003 VA examination was to 40 degrees, but pain was 
noted pretty much throughout the range of motion. 

Nevertheless, the Board does not find that a disability 
rating in excess of 40 percent is warranted at any time 
during the appeal period. As noted above, a disability rating 
in excess of 40 percent either requires a showing of 
unfavorable ankylosis of the entire thoracolumbar spine or 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months, neither of which is shown by 
the evidence of record. The Board notes that the veteran 
subjectively reported six weeks of bed rest at the June 2006 
VA examination; however, an incapacitating episode is defined 
by the regulations as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. There 
is no objective evidence showing that the veteran was 
prescribed bed rest for a six-week period by any of his 
physicians. Furthermore, the examination report reveals that 
this rest was not due to an incapacitating episode, but 
instead followed an additional injury as a result of an 
accident. A 60 percent evaluation under the old rating code 
for intervertebral disc syndrome is also not warranted. The 
veteran is in receipt of a separate evaluation for neurologic 
symptoms of the left lower extremity, including his loss of 
ankle jerk. The June 2006 examination did not note any muscle 
spasms of the lumbar spine.

Left Lower Extremity Disability

The veteran's neurological deficits of the left lower 
extremity, including absent ankle jerk, have been rated as 10 
percent disabling under Diagnostic Code 8520.

Under Diagnostic Code 8520, 10, 20, and 40 percent ratings 
are warranted for mild, moderate, and moderately severe 
incomplete paralysis of the sciatic nerve. 38 C.F.R. § 4.124a 
, Diagnostic Code 8520.

The Board finds that a disability rating in excess of 10 
percent is not warranted for the veteran's left lower 
extremity neurological disability as the evidence shows that 
on VA examination in December 2003, the veteran had full 
strength and sensation in both lower extremities, with absent 
ankle jerk on the left. On examination in June 2006, the 
veteran's left lower extremity was within normal limits 
neurologically and he had symmetrical bilateral ankle jerk 
reflexes. As such, the Board does not find that the veteran's 
left lower extremity disability is manifested by moderate 
incomplete paralysis of the sciatic nerve, particularly in 
light of the June 2006 VA examination report which showed 
that the veteran's left lower extremity was entirely within 
normal limits on neurologic examination. 

The Board acknowledges the veteran's complaints of back pain 
radiating down his left leg; however, this symptom is 
contemplated by the 40 percent disability rating for his 
spinal disability as the regulations specifically state that 
ratings for limitation to range of motion under Diagnostic 
Codes 5235 through 5243 are for limitation of motion of the 
spine with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease. In other words, 
the symptom of radiating pain which causes limitation of 
motion has already been rated under the veteran's lumbar 
spine disability and cannot be rated again under his left 
lower extremity disability as this would result in 
impermissible pyramiding. Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14.

Additionally, the Board finds that there is no showing that 
the veteran's service-connected back and left lower extremity 
disabilities have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis. See 38 C.F.R. § 3.321 In 
this regard, the Board notes that the disability has not 
objectively been shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating), or 
to necessitate frequent treatment-much less frequent periods 
of hospitalization. The disability also is not otherwise 
shown to have been so exceptional or unusual as to render 
inadequate the application of the regular schedular 
standards. In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) have not been met. See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

	(CONTINUED ON NEXT PAGE)




ORDER

An evaluation of 40 percent, but no higher, for service-
connected herniated nucleus pulposus at L4-L5 and L5-S1 is 
granted. To this extent, the appeal is granted.

An initial evaluation in excess of 10 percent for 
neurological deficits of the left lower extremity, including 
absent ankle jerk, is denied.




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


